NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MARK JACKSON,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3439
                                             )
MICHELLE JACKSON,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Sarasota
County; Stephen Walker, Judge.

Mark Jackson, pro se.

No appearance for Appellee Michelle
Jackson.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.